EXHIBIT 10.7

 

Second Amended and Restated Revolving Loan Agreement

 

The Amended and Restated Revolving Loan Agreement, effective as of January 1,
2004, which amended and restated the Revolving Loan Agreement dated as of
December 1, 2001 (the “Effective Date”) between The Dow Chemical Company, a
Delaware corporation (the “Borrower”), and Union Carbide Corporation, a New York
corporation (the “Lender”), as amended by the Revolving Loan Amendment Number 1
dated July 1, 2002, is hereby amended and restated effective as of November 1,
2005, as follows:

 

1.             DEFINITIONS

 

1.1           “Advance(s)” has the meaning stated in Section 2.1.

 

1.2           “Agreement” means this Revolving Loan Agreement.

 

1.3           “Borrower” has the meaning stated in the preamble.

 

1.4           “Business Day” means a day of the year on which banks are open for
business in Midland, Michigan, and not required or authorized to close in New
York City, New York.

 

1.5           “Commitment” has the meaning stated in Section 2.1.

 

1.6           “Effective Date” has the meaning stated in the preamble.

 

1.7           “Event(s) of Default” has the meaning stated in Section 6.1.

 

1.8           “Interest Period” means the period commencing on the first
Business Day of each calendar month and ending on the day immediately preceding
the first Business Day of the succeeding calendar month.

 

1.9           “Interest Rate” has the meaning stated in section 2.3.

 

1.10         “Lender” has the meaning stated in the preamble.

 

1.11         “LIBOR” means the rate of interest announced publicly by the
British Bankers Association as its one (1) month LIBOR rate for U.S. Dollars on
the date that is two Business Days prior to the first day of the applicable
period for which such interest is payable.

 

1.12         “Loan” has the meaning stated in Section 2.1.

 

1.13         “Maturity Date” means April 30, 2012.

 

2.             AMOUNTS AND TERMS OF THE ADVANCES

 

2.1           Advances.

 

The Lender agrees, on the terms and conditions stated in this Agreement, to make
advances to the Borrower (the
“Advance(s)”) in an aggregate outstanding amount not to exceed $2,500,000,000
(Two Billion Five Hundred Thousand U.S. Dollars) (the “Commitment”) during the
period from the Effective Date to the Maturity Date.  The amount of Advances
outstanding from time to time under this Agreement is referred to as the
“Loan.”  The amount of Advances repaid pursuant to Section 2.4(d) below prior to
the Maturity Date, may be reborrowed subject to the limitations contained in
this Agreement.

 

2.2           Making the Advances.

 

Each Advance shall be made in accordance with the intercompany cash management
program then in effect between the Borrower and the Lender.

 

71

--------------------------------------------------------------------------------


 

2.3           Interest.

 

(a)           The Loan bears interest from day to day at an interest rate per
annum (the “Interest Rate”) equal to the lesser of:

 

(i)            LIBOR plus 1/8 percent; and

 

(ii)           the maximum rate allowable by law.

 

Interest accrues on the unpaid principal amount of each Advance from the date
each Advance is made and is payable in accordance with Section 2.4.

 

(b)           The Interest Rate for each Interest Period is calculated by Lender
prior to each Interest Period.  Such calculation is conclusive and binding
absent manifest error.

 

(c)           Interest is calculated on the basis of a 360-day year for actual
days occurring during the Interest Period.

 

2.4           Repayment and Prepayment.

 

(a)           The unpaid principal amount of the Loan is due and payable on the
Maturity Date.

 

(b)           Interest on the unpaid principal amount of the Loan will be
capitalized and added to the unpaid principal amount of the Loan on the last
Business Day of each calendar month.  Notwithstanding the foregoing, all accrued
and unpaid interest is due and payable on the Maturity Date.

 

(c)           All amounts owing by Borrower to Lender pursuant to the terms and
conditions of this Agreement (the “Obligations”) are due and payable on the
Maturity Date.  Notwithstanding the immediately preceding sentence Lender may
demand payment from Borrower of all or any part of the Obligations, at any time
and from time to time, along with accrued but unpaid interest on the principal
amount to be repaid; provided that the repayment date with respect to any such
amounts shall be at least 30 days after Borrower’s receipt of written notice
from Lender.

 

(d)           Borrower may prepay in whole or in part, without premium or
penalty, all amounts advanced under the Loan, at any time or from time to time,
along with accrued but unpaid interest on the principal amount being repaid.

 

2.5           Interest on Overdue Principal.

 

(a)           All past due principal, and to the extent permitted by law,
interest on all past due principal, bears interest from the date such unpaid
amount is due until the date such unpaid amount is paid in full, payable on
demand, at an interest rate per annum equal to the lesser of:

 

(i)            one percent per annum above the Interest Rate; and

 

(ii)           the maximum rate allowed by law.

 

(b)           Without prejudice to the rights of the Lender pursuant to
Section 2.5(a), the Borrower indemnifies the Lender against any actual loss or
expense which it may sustain or incur as a result of the failure by the Borrower
to pay when due any principal or interest pursuant to Section 2.4 and 2.5.  A
certificate signed by an officer of the Lender setting forth the basis for the
determination of the amounts necessary to indemnify the Lender in respect of any
loss or expense, submitted to the Borrower by the Lender, is conclusive and
binding for all purposes absent manifest error.

 

2.6           Commitment Fee.

 

No commitment fee is payable under this Agreement.

 

72

--------------------------------------------------------------------------------


 

2.7           Payments.

 

(a)           The Borrower agrees to make each payment with respect to this
Agreement in the same currency in which the Advance was made.  Each payment will
be made to the Lender’s account at a bank to be designated by the Lender.

 

(b)           Whenever any payment to be made under this Agreement is stated to
be due on a day other than a Business Day, such payment shall be made on the
immediately succeeding Business Day.

 

2.8           Cancellation or Reduction of Unused Commitment.

 

Either party may by prior written notice at any time and from time to time,
wholly cancel or permanently reduce the Lender’s unused Commitment under this
Agreement.

 

2.9           Evidence of Debt.

 

The Lender maintains in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower resulting from each Advance
made from time to time and the amounts of principal and interest payable and
paid from time to time under this Agreement.  In any legal action or proceeding
in respect of this Agreement, the entries made in such account or accounts are,
in the absence of manifest error, conclusive evidence of the existence and
amounts of the obligations of the Borrower.

 

2.10         Right of Set-off

 

(a)           On March 25, 2003 Lender and Borrower entered into a Revolving
Credit Agreement as amended by the First Amendment to Revolving Credit Agreement
effective as of March 25, 2003 and the Second Amendment to Revolving Credit
Agreement effective as of January 1, 2004 (the “Credit Agreement”), whereby
Borrower agreed to provide Lender with, among other things, access to Credit
Enhancements and the Univation Undertaking (each as defined in the Credit
Agreement).  Borrower is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all funds at
any time held and other indebtedness or other amounts at any time owing by
Borrower or its affiliates (other than Lender and its subsidiaries) to or for
the credit or the account of Lender or its subsidiaries, including any Loans
under this Agreement, against any and all amounts owing by Lender to Borrower as
a result of payments made by the Borrower with respect to a Credit Enhancement
or the Univation Undertaking now or in the future, whether or not Borrower shall
have made any demand under the Credit Agreement or this Agreement.  Such set-off
shall be immediate and automatic.  Borrower agrees promptly to notify Lender
after any such set-off is made by Borrower; provided, however, that the failure
to give such notice shall not affect the validity of such set-off.  The rights
of Borrower under this Section 2.10 (a) are in addition to the other rights and
remedies (including other rights of set-off under Section 10.5 of the Credit
Agreement and any other rights of set-off) which Borrower may have.

 

(b)           Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all funds at
any time held and other indebtedness or other amounts at any time owing by
Lender or its subsidiaries to or for the credit or the account of Borrower or
its affiliates (other than Lender and its subsidiaries), including any Loans
under the Credit Agreement, against the Obligations, whether or not Lender shall
have made any demand under this Agreement or otherwise.  Such set-off shall be
immediate and automatic.  Lender agrees promptly to notify Borrower after any
such set-off is made by Lender; provided, however, that the failure to give such
notice shall not affect the validity of such set-off.  The rights of Lender
under this Section 2.10 (b) are in addition to the other rights and remedies
(including any other rights of set-off) which Lender may have.

 

3.             CONDITIONS OF LENDING

 

The obligation of the Lender to make any Advance under this Agreement is subject
to the conditions precedent that on the date this Agreement is executed and the
date of such Advance:

 

73

--------------------------------------------------------------------------------


 

3.1           The following statements are true (and the acceptance by the
Borrower of the proceeds of any Advance or the benefits of any Advance
constitutes a representation and warranty by the Borrower that on the date of
such Advance such statements are true):

 

(a)           The representations and warranties contained in Section 4.1 are
correct; and

 

(b)           No event has occurred and is continuing, or would result from such
Advance, which constitutes an Event of Default or would constitute an Event of
Default but for the requirements that notice be given or time elapse or both;
and

 

3.2           The Lender shall have received such other approvals, opinions, or
documents as the Lender may reasonably request.

 

4.             REPRESENTATIONS AND WARRANTIES OF BORROWER

 

The Borrower represents and warrants as follows:

 

4.1           The Borrower is a company duly organized, validly existing and in
good standing under the laws of the state or country indicated in the preamble;

 

4.2           The execution, delivery and performance by the Borrower of this
Agreement are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene:

 

(a)           the Borrower’s Articles of Incorporation or Bylaws; or

 

(b)           any law or any judgment or contractual restriction binding on or
affecting the Borrower;

 

4.3           No authorization or approval (including exchange control approval)
or other action by, and no notice to or filing with, any governmental authority
or regulatory body which has not already been obtained or made is required for
the due execution, delivery and performance by the Borrower of this Agreement;
and

 

4.4           This Agreement is the legal, valid and binding obligation of the
Borrower enforceable against Borrower in accordance with its terms.

 

5.             COVENANTS OF THE BORROWER

 

So long as any Advance remains unpaid or the Lender has any Commitment, the
Borrower will, unless the Lender otherwise consents in writing, furnish to the
Lender:

 

5.1           As soon as practicable and in any event within five Business Days
after the occurrence of each Event of Default, or each event which with notice
or lapse of time or both would become an Event of Default, which is continuing
on the date of such statement, a statement of an authorized representative of
the Borrower setting forth details of such Event of Default or event and the
action which the Borrower proposes to take with respect to such Event of Default
or event; and

 

5.2           Such other information respecting the business, properties or the
condition or operations, financial or otherwise, of the Borrower as the Lender
may from time to time reasonably request.

 

6.             EVENTS OF DEFAULT

 

If any of the following events (“Event(s) of Default”) occur and continue:

 

6.1           The Borrower fails to pay any installment of principal or interest
on any Advance when due; or

 

6.2           Any representation or warranty made by the Borrower (or any of its
authorized representatives) under or in connection with this Agreement proves to
have been incorrect in any material respect when made; or

 

74

--------------------------------------------------------------------------------


 

6.3           The Borrower fails to perform or observe any other term, covenant
or agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for 15 days after written notice
has been given to the Borrower by the Lender; or

 

6.4           The Borrower fails to make any payment, whether of principal,
premium or interest, in an aggregate amount equal to or greater than $50,000,000
in respect of any indebtedness (other than the Loans) of, or guaranteed by, the
Borrower when due and such failure shall continue after the applicable grace
period; or any other default under any agreement or instrument relating to any
such indebtedness, or any other event shall occur and shall continue after the
applicable grade period, if any, specified in such agreement or instrument, if
the effect of such default or event (i) is to permit the acceleration of the
maturity of any such indebtedness in an aggregate principal amount equal to or
greater than $200,000,000 or (ii) results in the acceleration of the maturity of
any such indebtedness in an aggregate principal amount equal to or greater than
$100,000,000; or

 

6.5           The Borrower is adjudicated a bankrupt or admits in writing its
inability to pay its debts as they mature, or make an assignment for the benefit
of creditors; or the Borrower applies for or consents to the appointment of any
receiver, trustee, or similar officer for it or for all or any substantial part
of its property, or such receiver, trustee or similar officer is appointed
without the application or consent of the Borrower and such appointment
continues undischarged for a period of 60 days; or the Borrower institutes (by
petition, application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it under the laws of any jurisdiction, or any
such proceeding is instituted (by petition, application or otherwise) against
the Borrower and remains undismissed for a period of 60 days; or any judgment,
writ, warrant of attachment or execution or similar process is issued or levied
against a substantial part of the property of the Borrower and such judgment,
writ, or similar process is not released, vacated or fully bonded within 60 days
after the final date for appeal or response to such judgment or other process,
or in any event later than five days prior to the date of any proposed sale
under such judgment, writ or similar process;

 

then, and in any such event, the Lender may by notice to the Borrower, 
(i) declare the Lender’s obligation to make Advances terminated, whereupon the
same shall terminate, and (ii) declare the Obligations immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are expressly waived by the Borrower.

 

7.             MISCELLANEOUS

 

7.1           Priority

 

Any payments made by Lender to Borrower will be considered first to be payments
made in accordance with the provisions of the Credit Agreement.  Once all
payments required to be made under such agreement have been made any additional
payments will be considered to be Loans under this Agreement.

 

7.2           Amendments.

 

No amendment or modification of any provision of this Agreement or any
instrument delivered under this Agreement is effective unless the same is in
writing and signed by an authorized representative of the Lender.

 

7.3           Notices.

 

All written notices and other communications delivered by hand or sent by first
class mail are effective when received, and when sent by Telex, e-mail or
facsimile are effective when sent:

 

75

--------------------------------------------------------------------------------


 

To the Borrower at:

 


THE DOW CHEMICAL COMPANY

2030 Dow Center

Midland, MI  48674

Attention:  Treasurer

 

and if to the Lender at:

 

Union Carbide Corporation

400 W. Sam Houston Parkway S.

Houston, TX 77042

Attention:  Treasurer

 

or, as to each party, at such other address as designated by such party in a
written notice to the other party.

 

7.4           No Waiver; Remedies.

 

No failure or delay on the part of the Lender to exercise any right under this
Agreement operates as a waiver of this Agreement.  Nor does any single or
partial exercise of any right under this Agreement preclude any other or further
exercise of any right under this Agreement or the exercise of any other right. 
The remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law.

 

7.5           Changes in Applicable Tax Laws.

 

If any time during the term of the Loan under this Agreement, any applicable tax
law is changed in such a manner that it increases the Lender’s cost of
maintaining the Loan, the Borrower agrees to reimburse the Lender for all such
additional costs; provided, however, that if the Borrower is prevented or unable
for any reason to reimburse the Lender for such additional costs of maintaining
the Loan, then the unpaid principal amount of the Loan, together with interest
on the Loan, shall be repaid.

 

7.6           Costs and Expenses.

 

The Borrower agrees to pay on demand all losses and all costs and expenses, if
any, in connection with the enforcement of this Agreement and any instruments or
other documents delivered under this Agreement, including, without limitation,
losses, costs and expenses sustained as a result of a default by the Borrower in
the performance of its obligations contained in this Agreement or any instrument
or document delivered under this Agreement.

 

7.7           Binding Effect; Assignment.

 

This Agreement is binding upon and inures to the benefit of the Borrower and the
Lender.  Neither the Borrower nor the Lender has the right to assign any of
their respective rights under this Agreement or any interest in this Agreement
without the prior written consent of the other party to this Agreement.

 

7.8           Governing Law.

 

This Agreement is governed by and construed in accordance with the laws of the
State of New York, U.S.A., without regard to its provisions concerning conflicts
of law.

 

7.9           Severability.

 

In the event that a court of competent jurisdiction determines that any portion
of this Agreement is in violation of any statute or public policy, then only the
portions of this Agreement that violate such statute or public policy are
stricken.  All portions of this Agreement that do not violate any statute or
public policy continue in full force and effect.  Any court order

 

76

--------------------------------------------------------------------------------


 

striking any portion of this Agreement modifies the stricken terms as narrowly
as possible to give as much effect as possible to the intentions of the parties
pursuant to this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Revolving
Loan Agreement to be duly executed by their duly authorized representatives.

 

BORROWER:

LENDER:

 

 

The Dow Chemical Company

Union Carbide Corporation

 

 

 

 

 

 

 

 

By:

/s/ GEOFFERY E. MERSZEI

 

By:

/s/ EDWARD W. RICH

 

Name:

Geoffery E. Merszei

Name:

Edward W. Rich

Title:

Executive Vice President and

Title:

Chief Financial Officer,

 

Chief Financial Officer

 

Vice President and Treasurer

 

77

--------------------------------------------------------------------------------